Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 8 in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that the ‘270 publication fails to suggest that mullite is included in aluminum oxide crystal grains of the material of the ‘270 patent, however, this is not persuasive because mullite is inherently present as discussed in the rejection below. Applicant further argues that the ‘270 patent fails to disclose a pre-oxidation step and a pH adjusting step, therefore, it would not possess mullite at the crystal grain boundaries. Applicant demonstrates comparative example 1 and examples 1 and 2 from the instant specification to support this position, and shows that while comparative example 1 was not pre-oxidized and pH treated, examples 1 and 2 were, and that while comparative example 1 had no mullite and poor temperature uniformity evaluation,  examples 1 and 2 were confirmed to contain mullite and had satisfactory thermal uniformity evaluations. Examiner first notes that [0174] does not conclusively state that mullite is not present in the comparative sample, only that the presence of mullite could not be confirmed. Additionally, there are more than one procedural pathway towards a product which contains mullite, other factors which determine the presence of mullite aside from only pre-oxidation and pH treatment. While the procedures are not identical, they are sufficiently similar such that the product of the ’270 patent will inherently possess some mullite. Furthermore, while the comparative example   did not have satisfactory temperature uniformity evaluation, the product of the ’270 publication has excellent heat uniformity (see Page 4, line 159), which is much more similar to the mullite containing and satisfactory examples 1 and 2 of the instant application. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/17/2022.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 appears to contain a typographical error at the first word of line three, which states “of” instead of “or”.  Appropriate correction is required.
Claims 4-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 4 is directed towards a ratio of a total of the second crystal grains to a total of the third crystal grains is 20% or more and 40% or less in terms of an area ratio in an arbitrary cross section of the composite sintered body, which is not disclosed or made obvious in the closest prior art. 
Claim 5 is directed towards a content of the mullite in the composite sintered body is 1.2% or more and 3.5% or less in terms of an area ratio in an arbitrary cross section of the composite sintered body, which is not disclosed or made obvious in the closest prior art. 
Claim 8 is directed towards a content of the mullite in the composite sintered body is 1.2% or more and 3.5% or less in terms of an area ratio in a cross section of the composite sintered body, which is not disclosed or made obvious in the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is directed towards a composite sintered body that does not have mullite at crystal grain boundaries of the aluminum oxide, however, claim 2 is dependent upon claim 1, which is directed towards a composite sintered body which has mullite in the crystal grains of the aluminum oxide. It is impossible for a composite sintered body to simultaneously have and not have mullite. Appropriate action is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka et al. (WO2015137270A1 with reference to machine translation, hereinafter referred to as Ishizuka).
Regarding claim 1, Ishizuka discloses a composite sintered body, wherein the composite sintered body consists of a ceramic composite sintered body (see Ishizuka at Page 3, lines 106-107, disclosing a dielectric material made of a composite sintered body), the ceramic composite sintered body comprises aluminum oxide as a main phase (see Ishizuka at Page 5, lines 184-185, disclosing aluminum oxide (Al2O3) is particularly suitable as the dielectric material of the present embodiment), and silicon carbide as a sub-phase (see Ishizuka at Page 6, lines 232-233, disclosing silicon carbide (SiC) particles have conductivity because they are semiconductors. Therefore, when the composite sintered body is composited with aluminum oxide (Al2O3) particles, the obtained composite sintered body is preferable).
While Ishizuka does not explicitly disclose the composite sintered body has mullite in crystal grains of the aluminum oxide, this is a property of the composition and the process of producing the composite as disclosed in [0088]-[0089] of the instant application (disclosing that by increasing the amount of silicon carbide particles ... it becomes easier to produce mullite in crystal grains of aluminum oxide) and [0055]-[0057] of the instant application (disclosing mullite production improves the heat uniformity of a base material). The composite of Ishizuka has a composition which is sufficiently similar to the instantly claimed composition as disclosed above, furthermore, Ishizuka discloses the decides is excellent in heat uniformity (see Ishizuka at Page 4, line 159) and uses SiC with an average particle size of 0.03 micrometers (see Ishizuka at Page 7, line 266). Therefore, the composite of Ishizuka would inherently possess the property of having mullite in the crystal grains of the aluminum oxide. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 9, while Ishizuka does not explicitly disclose the mullite is produced by a reaction of silicon carbide with aluminum oxide, which are raw materials of the composite sintered body, this is not a patentable feature (see MPEP 2113). The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO2015137270A1 with reference to machine translation, hereinafter referred to as Ishizuka).
Regarding claim 3, Ishizuka discloses wherein when crystal grains are defined such that crystal grains of the aluminum oxide are defined as first crystal grains, crystal crains which are dispersed in the crystal grains of the first crystal grains and contain the mullite are defined as second crystal grains, and crystal grains of the silicon carbide which are present at crystal grain boundaries of the first crystal grains are defined as third crystal grains, an average crystal grain size of the first crystal grains is 0.5 μm or more and 10 μm or less (see Ishizuka at Page 5, lines 197-198, disclosing aluminum oxide … with an average particle size of 1 micrometer or less, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
While Ishizuka does not explicitly disclose an average crystal grain size of the second crystal grains is smaller than an average crystal grain size of the third crystal grains, this is a property of the composition and the process of producing the composite, which are sufficiently similar to the instantly claimed composition as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
/CAMERON K MILLER/Examiner, Art Unit 1731